IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

JOSE GUADALUPE RODRIGUEZ ELIZONDO

            VS.                                      CAUSE NUMBER PD-1039-14

THE STATE OF TEXAS

                                            ORDER

       The above styled and numbered cause is before this Court in Cause No. CR-3485-10-I

from THE 298TH District Court of Hidalgo County.

       The Court is of the opinion the following exhibits should be inspected:

               1. State’s Exhibit # 135 ( DVD recording)
               2. State’s Exhibit # 136 ( DVD recording)
               3. State’s Exhibit # 137 ( DVD recording)

 Pursuant to Tex. R. App. 34.6(g)(2), the District Clerk of Hidalgo County is ordered to file this

exhibit with the Clerk of this Court on or before the 9th day of December, 2015.

       IT IS SO ORDERED THIS THE 30th DAY OF NOVEMBER, 2015



                                         PER CURIAM

EN BANC

DO NOT PUBLISH